Citation Nr: 0401173	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  02-17 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on duty from May 1946 to February 1948.  
He died in January 2000.  The appellant is his surviving 
spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO).  

In July 2000, the appellant requested a Board hearing.  
However, she subsequently submitted statements indicating 
that she was very ill.  In her November 2002 substantive 
appeal, she did not indicate that she wanted a hearing.  
Accordingly, the Board concludes that the appellant has 
effectively withdrawn her hearing request and considers the 
matter resolved.  


FINDINGS OF FACT

1.  The veteran died in January 2000 at the age of 72.  The 
death certificate indicates that his immediate cause of death 
was hemorrhagic shock, intra-abdominal intra-thoracic with 
laceration of the heart, large intestine and mesenteric 
vessels due to a vehicular accident.  

2.  At the time of the veteran's death, service connection 
was in effect for schizophrenia, which was evaluated as 100 
percent disabling.

3.  The preponderance of the credible and probative evidence 
of record does not indicate that the veteran's service-
connected mental illness caused or contributed to his death.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially to the veteran's death.  38 U.S.C.A. §§ 1110, 
1310 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003).

Judicial case law has been inconsistent as to whether the new 
statute is to be given retroactive effect.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
overruled in part on other grounds, Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  That analysis would include 
cases that had been decided by the Board before the VCAA, but 
were pending in the CAVC at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
(CAFC) has held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Kuzma v. Principi, supra (citing 
with approval Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002), and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002), both of which had implicitly overruled Karnas in this 
regard); see also Stephens v. Principi, 16 Vet. App. 191 
(2002) (per curiam) (holding that Court remand for the Board 
to apply the VCAA is not required where the Board decision 
had been issued before the date of enactment of the VCAA).

Thus, the CAFC has clearly held that section 3(a) of the VCAA 
does not apply retroactively to claims decided by the Board 
before the date of its enactment.  In addition, the VA 
General Counsel, in VAOPGCPREC 11-00 (Nov. 27, 2000), also 
held that the VCAA is retroactively applicable to claims 
still pending on the date of its enactment.  Further, the VA 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment. 

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide a claimant 
who files a substantially complete application for VA 
benefits.  The new regulations also provide guidelines 
regarding VA's duties to notify claimants of necessary 
information or evidence and to assist claimants in obtaining 
evidence.  The new regulations, which in pertinent part are 
effective as of the date of enactment of the VCAA, interpret 
and implement the mandates of the statute, "and do not 
provide any rights other than those provided by the VCAA."  
66 Fed. Reg. 45,629.  See also VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.

The present claim involves a request for service connection 
for cause of death, and there is no issue as to whether the 
application for this claim is substantially complete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. §§ 3.150(a), 3.151(a), 
3.159(b)(2) (2003).  The appellant filed the appropriate form 
seeking compensation in March 2000.

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  Upon receipt of the appellant's 
application, the RO wrote to her in March 2001, at which time 
she was advised of: (1) what the evidence must show to 
establish entitlement; (2) what information/evidence was 
needed from her and where to send it; and (3) what VA must do 
to assist her.  She was provided an additional duty-to-assist 
letter in June 2001.  In the October 2002 Statement of the 
Case, she was specifically provided with the provisions of 
the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3).  All such evidence 
identified by the appellant has been obtained.  

The RO advised the appellant of the evidence obtained and 
considered in deciding her claim in the SOC issued in October 
2002, at which time the appellant was advised of the specific 
VCAA requirements.  Subsequently she presented argument, and 
has submitted additional argument and evidence in support of 
the claim.  It thus appears that all evidence identified by 
the appellant relative to her claim has been obtained and 
associated with the claims folder.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (noting VA must communicate 
with claimants as to the evidentiary development requirements 
of the VCAA).  See also Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002) (requiring that the Board identify 
documents in file providing notification which complies with 
the VCAA).  

The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), which held that the 
new regulation codified at 38 C.F.R.§ 3.159(b)(1) is invalid 
because it permits VA to render a decision in a claim if a 
response to a request for information from the veteran is not 
received within 30 days, instead of waiting a full year for 
such response.  That regulation is therefore inoperative.  

In the present case, the SOC fully informed the appellant of 
the types of evidence which would be necessary to 
substantiate her claim.  Moreover, inasmuch as the appellant 
has had more than ample time during the pendency of this 
matter in which to submit supportive information, evidence, 
and argument, and has in fact done so, the holding of the 
Federal Circuit in its decision in PVA, supra, has been 
fulfilled.  Therefore, the Board finds that no useful purpose 
would be served in remanding this matter for more development 
or procedural steps.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The CAVC has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Kuzma v. 
Principi, supra. 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).

II.  Factual Background

The veteran's service medical history reflects that he was 
treated and hospitalized for schizophrenic reaction in 
November 1947, manifested by auditory and visual 
hallucinations, crying and insomnia.  In February 1948, the 
veteran was deemed unfit for further service and was 
discharged due to schizophrenic reaction, in remission, 
incapacitating him due to poor memory, a history of visual 
and auditory hallucinations and ideas of reference and 
inference.  

A February 1949 rating action shows that service connection 
was established for schizophrenic reaction, effective from 
February 1948, for which a noncompensable evaluation was 
assigned.  Thereafter that condition was periodically re-
evaluated resulting in increased evaluations based on 
periodic hospitalization and on findings warranting a 
permanently increased evaluation.  A February 1958 Board 
decision determined that a permanent evaluation in excess of 
30 percent was not warranted for the veteran's schizophrenic 
reaction. 

A VA neuropsychiatric examination was conducted in July 1979, 
at which time a diagnosis of schizophrenic reaction, 
undifferentiated type, in poor remission was made.  The 
examiner also determined that the veteran was incompetent for 
VA purposes.  In July 1979, based on this evidence, the RO 
proposed a change in the veteran's competency status.  Based 
on the July 1979 findings, in a September 1979 rating action, 
the RO assigned a 100 percent evaluation for the veteran's 
schizophrenia, effective from July 1979 and determined that 
the veteran was incompetent for VA purposes, also effective 
from that date.

Later VA examination reports reflected that the veteran's 
mental condition may have improved and in an October 1984 
rating action, the disability evaluation for the veteran's 
service-connected schizophrenia was reduced to 70 percent and 
it was also determined that the veteran was competent for VA 
purposes.  September 1985 and September 1986 VA 
neuropsychiatric reports included a diagnosis of 
undifferentiated schizophrenia, in partial remission and the 
examiner determined that the veteran was competent for VA 
purposes.  The evaluation was further reduced to 50 percent 
in a January 1987 rating action and the veteran appealed that 
action.  

In a May 1988 decision, the Board granted an increased 
evaluation of 70 percent based on private medical evaluations 
conducted in February and June 1987 and a December 1987 VA 
hospitalization report.

A private medical certificate dated in May 1994 shows that 
the veteran's symptoms included difficulty sleeping, 
delusions and hallucinations.  Diagnoses of a relapse of 
schizophrenia and rule/out bipolar affective disorder were 
made.  

A VA social survey was conducted in August 1994 and based on 
information gathered from the veteran, his family, companions 
and neighbors, the RO determined in a September 1994 rating 
action that the veteran was unable to obtain/retain gainful 
employment due to schizophrenia.  A 100 percent evaluation 
was assigned for schizophrenia, effective from June 1994.  

The veteran underwent a VA psychiatric evaluation in November 
1997.  Findings included the veteran's reports of hearing 
voices.  Memory was described as poor and it was noted that 
the veteran lacked insight.  The examiner determined that the 
veteran was mentally competent for VA purposes.  A diagnosis 
of chronic schizophrenia was made and the examiner indicated 
that the veteran had a GAF score of 60, representing moderate 
difficulty in social functioning.  

The veteran died in January 2000 at the age of 72.  The death 
certificate indicates that his immediate cause of death was 
hemorrhagic shock, intra-abdominal intra-thoracic with 
laceration of the heart, large intestine and mesenteric 
vessels due to a vehicular accident.  

The appellant filed a DIC claim, indicating that she was not 
claiming that the veteran's death was due to service. 

In a June 2000 decision, the RO determined that basic 
eligibility for non-service connected death pension benefits 
was not warranted by virtue of the veteran's service with the 
New Philippine Scouts from May 1946 to February 1948.  It was 
also determined that service-connected death benefits (DIC) 
were not warranted as the cause of the veteran's death was 
not related to his military service or a service-connected 
disorder.

Thereafter, the appellant submitted statements to the effect 
that the veteran's death due to a vehicular accident was the 
result of his service-connected psychiatric disorder.

The record includes several affidavits from friends and 
neighbors, attesting to the veteran's impaired mental 
condition and his behavior on the day of his death.  The 
statements indicate that the veteran was on a bicycle when he 
was struck by a truck, which he did not see.  

Also of record is a certification from a police inspector on 
the scene, received in August 2001.  The report indicates 
that the incident occurred on January 5, 2000, in the 
afternoon, at which time the veteran was dismounting from a 
bicycle he was riding on a national highway and was 
sideswiped by a truck.  

In an August 2001 statement from the appellant, she reported 
that the morning of his death, the veteran was shouting and 
talking wildly and then he grabbed the bike and sped away, 
indicating that he was mentally impaired at the time of the 
fatal accident.

A field evaluation was performed in July 2002, at which time 
the appellant, a former housekeeper and neighbors were 
interviewed.  All appeared to be aware of the veteran's 
mental disorder, and some gave a history of seeing the 
veteran riding a bike belonging to his son once in a while.  
The appellant indicated that on the morning of the accident 
the veteran was roaming around, shouting and carrying on 
wildly.  

In September 2002 an opinion was received from a VA staff 
psychiatrist.  The doctor indicated that he had reviewed the 
claims folder and field examination reports.  He concluded 
that the veteran died due to hemorrhagic shock as a direct 
result of trauma due to the vehicular accident.  The doctor 
opined that he could not imagine or even concoct a theory 
that this was even a proximate result of the service-
connected schizophrenia.  The doctor added that it was a 
known statistical fact that death due to vehicular accidents 
happened with a higher frequency with people not suffering 
from chronic schizophrenia.  

Evidence subsequently submitted for the records includes 
duplicate lay and medical statements, as well as further 
statements from the appellant, repeating contentions she has 
previously made.  




Pertinent Law and Regulations

In order to establish service connection for the cause of a 
veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the individual's death.  38 C.F.R. § 3.312(b) 
and (c) (2003).

When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, the Secretary 
shall pay dependency and indemnity compensation to such 
veteran's surviving spouse, children, and parents.  The 
standards and criteria for determining whether or not a 
disability is service-connected shall be those applicable 
under chapter 11 of this title.  38 U.S.C.A. § 1310(a) (West 
2002).


Analysis

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death.  She essentially 
contends that his death was the result of his service- 
connected psychiatric disorder.  She argues that he was not 
acting in his right mind on the day that he was struck by a 
truck while riding a bicycle along a highway.

At the time of the veteran's death, service connection had 
been established for a psychiatric disorder, schizophrenia, 
which was clearly documented in service and thereafter.  
Thus, the primary question that must be resolved in this case 
is to what extent, if any, the veteran's service-connected 
psychiatric disorder may have contributed to his death.  As 
discussed in the factual background, the record reflects that 
the veteran died as a result of injuries sustained when he 
was accidentally struck by a truck in January 2000.  The 
appellant contends, however, that the veteran's service- 
connected disability contributed to this accident because he 
would not have been riding a bicycle on a highway that day if 
not for erratic behavior that was symptomatic of his mental 
illness.

Having reviewed the complete record, including the medical 
and lay evidence on file, the Board finds that the competent 
and probative evidence is not in equipoise or evenly balanced 
as to the question of whether the veteran's service-connected 
disability caused or contributed to his death.  

While there is absolutely no doubt that the veteran suffered 
from severe mental impairment, evaluated as 100 percent 
disabling at the time of his death, there is simply no 
probative evidence of record which reasonably establishes 
that the veteran's service connected mental condition caused 
or was a contributory cause of his death due to a traffic 
accident.  

In considering the merits of the appellant's claim, the Board 
has found the most probative evidence to be the opinion of a 
VA psychiatrist made in September 2002.  This opinion, to the 
effect that there was no proximate relationship between the 
veteran's mental disorder and the cause of his death, was 
made based on a full review of the veteran's claims folder to 
include a review of a field survey conducted in July 2002.  
The Board also finds that the fact that the veteran's 
psychiatric disorder was not listed on his death certificate 
as a factor contributing to his death, to be of significant 
probative value.  

On the other hand, the record contains no competent medical 
opinion or lay evidence relating the veteran's mental 
condition to the cause of his death.  While the file contains 
statements made by the appellant and others to this effect, 
none of these lay persons have been shown to have witnessed 
the circumstances of the accident or to have the professional 
expertise necessary to provide meaningful evidence regarding 
the prospects for the existence of a causal relationship 
between the veteran's death and his service-connected mental 
disorder.  See, Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge," aff'd sub nom. Routen v. West, 
142 F.3d. 1434 (Fed. Cir. 1998), cert denied, 119 S.Ct. 404 
(1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The one person providing a statement about the accident, who 
had experience investigating accidents, was the local traffic 
investigator.  However, the police accident report does not 
support the appellant's claim and the evidence in its 
entirety does not support a finding that the accident would 
not have occurred but for the existence of the veteran's 
service-connected psychiatric disorder.  While erratic 
behavior is described as having been manifested prior to the 
accident, it is not shown to have factored into the actual 
circumstances of the accident, and it would be resorting to 
speculation to conclude otherwise in this case.


ORDER

Service connection for cause of death is denied.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



